DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicant’s preliminary amendment filed 06/17/2020.
In the amendment claims 21-24 are canceled.  No claims are amended or newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-8 are to a method (process).  Claims 9-16 are to a system (machine). Claims 17-20 are to a computer program product (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically, the abstract idea of mathematical concepts. Where a mathematical concept is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claim does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. (Original) A computer-implemented method for generating and applying a predictive wait time estimate using predictive modeling, the method comprising:
receiving, with at least one processor, initial transaction data representative of a plurality of transactions between a plurality of transaction accounts and at least one merchant completed during a sample time period, the initial transaction data comprising, for each transaction of the plurality of transactions, a transaction time and a transaction value; 
generating, with at least one processor and based at least partially on the initial transaction data, for each subinterval of the sample time period, training data comprising at least one of the following: service rate during the subinterval, number of transactions during the subinterval, total transaction value during the subinterval, mean transaction value during the subinterval, year, month, day of week, or any combination thereof; 
generating, with at least one processor and based at least partially on the training data of the sample time period, a predictive model that generates an output of arrival rate for an input comprising at least one-time parameter; and 
generating, with at least one processor and using the predictive model, the predictive wait time estimate for a designated time, wherein the predictive wait time estimate is at least partially based on the relationship of a queue length at the designated time to the service rate at the designated time, and wherein the queue length at the designated time is determined at least partially by an initial queue length at a start time and differences in the arrival rate and the service rate for each subinterval from the start time to the designated time.

The claim is directed towards forecasting wait times based on known information and a predictive model.  In the instant claim the model is developed from known information (trained) therefore the model is simply being applied to received information to make a decision (prediction).  The model here is just an exercise in complex mathematics thus not directed to a statutory class.  The model nor the process are improved or made better by the claimed limitations.  Any improvement to the system comes for the claims being executed by the computer, that is to say the speed of computation of the complex math model is inherent to the processing capabilities of the processor.  
Further a general purpose computer is flexible - it can do anything it is programmed to do.  Programming a general purpose computer to perform a particular function does not constitute an improvement to the computer itself or an improvement to a technical field or technology.  The instant claims do not for example allow the computer to perform a function not previously performed by a computer.  The Office 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recite the additional limitations see non-bold-italicized elements above.  The additional elements of the claim are found to be insignificant extra solution activity – pre-solution data gathering “receiving . . . initial transaction data” and post-solution activity “generating . . . the predictive wait time estimate for a designated time”.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of 
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional limitations are found to be insignificant extra solution activity.  When these limitations are considered individually or as part of the ordered combination are not found to amount to significantly more than the identified abstract idea, thus they cannot transform the abstract idea in to patent eligible subject matter. 
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Argue et al (US 2014/0180848 A1).

Claims 1, 9, and 17
Argue teaches computer-implemented method for generating and applying a predictive wait time estimate using predictive modeling (Argue abstract “Systems and methods are disclosed herein for providing an estimate of the delay to check out at a store for a target time and date . . . target data may then be input to a delay model for a target location. The delay model returns a checkout delay estimate that is provided to a requesting user”), the method comprising:
receiving, with at least one processor, initial transaction data representative of a plurality of transactions between a plurality of transaction accounts and at least one merchant completed during a sample time period, the initial transaction data comprising, for each transaction of the plurality of transactions, a transaction time and a transaction value (Argue [65] “collecting data, such as collecting 902 queue length data with respect to date and time as described above and collecting 904 transaction frequency and/or duration data with respect to date and time. Transaction frequency refers to how many transactions are conducted per unit time at a particular store and transaction duration describes how long a transaction takes from when the transaction is initiated (e.g. a first item is scanned) and a transaction is concluded (e.g. payment is received or a receipt output for the transaction)”); 
generating, with at least one processor and based at least partially on the initial transaction data, for each subinterval of the sample time period, training data comprising at least one of the following: service rate during the subinterval, number of transactions during the subinterval, total transaction value during the subinterval, mean transaction value during the subinterval, year, month, day of week, or any combination thereof (Argue [68] “method 900 may further include training 910 a model according to the collected data. For example, data points may be generated using collected data that include a queue length or in-queue time at a specific POS station and one or more factors that may be relevant to queue length or in-queue time, such as a transaction frequency or volume for the entire store at the time of measurement of the queue length or in-queue time, the throughput of the cashier operating a POS at the time of measurement, the total throughput of the cashiers working at the time of measurement, as well as others factors relating to the date and time of measurement, such as day of the week and holidays or other circumstances as described in the methods described above. A delay model may be trained or updated 910 using the collected data and characterizations of cashier throughput as known in the art of data modeling”); 
generating, with at least one processor and based at least partially on the training data of the sample time period, a predictive model that generates an output of arrival rate for an input comprising at least one time parameter (Argue abstract “target data such as a time, date, and location at which a user would like to go shopping” and [41] “the interface 400a may additionally display location 406 of a specified or inferred store, a target date 408, and a target time 410.”, where the target time is the equivalent of the claimed time parameter); and 
generating, with at least one processor and using the predictive model, the predictive wait time estimate for a designated time, wherein the predictive wait time estimate is at least partially based on the relationship of a queue length at the designated time to the service rate at the designated time, and wherein the queue length at the designated time is determined at least partially by an initial queue length at a start time and differences in the arrival rate and the service rate for each subinterval from the start time to the designated time (Argue [45] “predictions of wait times for location may be based on analysis of delay data gathered for a particular location at various dates and times.”).
 With respect to system claim 9 (Argue [21] “embodied as an apparatus, method, or computer program product”) and computer program product claim 17 (Argue [21] “a computer program product embodied in any tangible medium of expression having computer-usable program code embodied in the medium”) that recite substantially the same limitation as those rejected above are also rejected based on the same reasoning given above.
Claim 9 claims the additionally taught elements of a system for generating and applying a predictive wait time estimate using predictive modeling, the system comprising at least one server computer including at least one processor, the at least one server computer programmed and/or configured (Argue [28] “a server system 102 that may be embodied as one or more server computers each including one or more processors that are in data communication with one another. The server system 102 may be in data communication with one or more user computers 104a, 104b and one or more point of sale (POS) devices 106a” and [31] “Computing device 200 includes one or more processor(s) . . . Processor(s) 202 include one or more processors or controllers that execute instructions stored in memory device(s) 204 and/or mass storage device(s) 208. Processor(s) 202 may also include various types of computer-readable media, such as cache memory.”).
Claim 17 claims the additionally taught elements of a computer program product for generating and applying a predictive wait time estimate using predictive modeling, Argue [22] “computer-readable medium may comprise any non-transitory medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device” and [24] “computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer”)

Claims 2, 10, and 18
Argue teaches all the limitations of the method of claim 1, further comprising: 
receiving, with at least one processor, input of the designated time from a display device of a transaction account holder or a merchant (Argue [28-29], [44] and [66]); and 
in response to receiving the input of the designated time, transmitting, with at least one processor, the generated predictive wait time estimate to the display device for presentation (Argue [40-41]).
With respect to system claim 10 and computer program product claim 18 that recite substantially the same limitation as those rejected above are also rejected based on the same reasoning given above.

Claims 3, 11, and 19
Argue teaches all the limitations of the method of claim 2, further comprising: 
transmitting to the display device, with at least one processor, a plurality of merchants comprising the at least one merchant for presentation and selection (Argue [40] and [50]); and 
receiving, with at least one processor, from the display device a selection of the at least one merchant (Argue [50]).
With respect to system claim 11 and computer program product claim 19 that recite substantially the same limitation as those rejected above are also rejected based on the same reasoning given above.

Claims 4, 12, and 20
Argue teaches all the limitations of the method of claim 1, wherein the designated time is a current time, the method further comprising: 
receiving, with at least one processor, new transaction data representative of one or more transactions between one or more transaction accounts and the at least one merchant completed during a time interval preceding up to the current time, the new transaction data comprising, for each transaction of the one or more transactions, a transaction time and a transaction value (Argue [64] where actuals are the equivalent of the claims new); and 
generating, with at least one processor, the service rate based at least partially on a relationship of a total transaction value during the time interval preceding up to the current time to a mean transaction value for the time interval preceding up to the current Argue [66-68] see maximum transaction frequency as equivalent of the claimed service rate).
With respect to system claim 12 and computer program product claim 20 that recite substantially the same limitation as those rejected above are also rejected based on the same reasoning given above.

Claims 5 and 13
Argue teaches all the limitations of the method of claim 1, further comprising: 
receiving at predetermined intervals, with at least one processor, new transaction data representative of one or more transactions between one or more transaction accounts and the at least one merchant completed during a new sample time period, the new transaction data comprising, for each transaction of the one or more transactions, a transaction time and a transaction value (Argue [57], see week, holiday, or other also see [75]); and 
re-generating, with at least one processor and based at least partially on the new transaction data, the training data, the predictive model, and the predictive wait time estimate (Argue Abstract, [46-47],  see model updates).
With respect to system claim 13 that recites substantially the same limitation as those rejected above is also rejected based on the same reasoning given above.

Claims 6 and 14
Argue teaches all the limitations of the method of claim 1, further comprising, in response to determining that the predictive wait time estimate is greater than or equal to Argue [72-74]).
With respect to system claim 13 that recites substantially the same limitation as those rejected above is also rejected based on the same reasoning given above.

Claims 7 and 15
Argue teaches all the limitations of the method of claim 1, further comprising, in response to determining that the predictive wait time estimate is greater than or equal to a predetermined threshold wait time for the at least one merchant, generating and transmitting, with at least one processor, a communication to at least one merchant system comprising an alert configured to cause the at least one merchant system to take action to increase its corresponding service rate (Argue [27-28]).
With respect to system claim 13 that recites substantially the same limitation as those rejected above is also rejected based on the same reasoning given above.

Claims 8 and 16
Argue teaches all the limitations of the method of claim 1, further comprising, in response to determining that the predictive wait time estimate is less than or equal to a predetermined minimum wait time for the at least one merchant, generating and transmitting, with at least one processor, a communication to at least one transaction Argue [72-75]).
With respect to system claim 13 that recites substantially the same limitation as those rejected above is also rejected based on the same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singhai et al (US 11,144,907 B2) teaches offers 510 may each include any relevant information, such as an estimated price, an estimated wait time, or any other information that the user may be interested in. The GUI may be configured to enable a user to select one of the displayed offers 510 via the GUI.
Sahay et al (US 9,671,203 B2) teaches public cloud 102 includes a wait time server 150 that provides wait time estimates based on crowdsourced wait data 160. The wait time server 150 provides functionality for both populating the crowdsourced wait data 160 and calculating predicted wait times for any number of the points-of-interest 110. To create and maintain the crowdsourced wait data 160, the wait time server 150 communicates with wait time clients 132 at the points-of-interest 110, receives objective wait data from the wait time clients 132, and then incorporates the wait data into the crowdsourced wait data 160. To obtain predicted wait times, the wait time clients 132 at the points-of-query 180 communicate the wait time server 150 to determine predicted wait times at the points-of-interest 110 based on the crowdsourced wait data 160.
Hayashi (US 10,755,097 B2) teaches information processing device 10 is provided with a product quantity estimating unit 14 (detecting means) and a wait time estimating unit 18: the product quantity estimating unit 14 detects the number of shopping baskets held by people lined up at a product registration device (POS device); the wait time estimating unit 18 calculates a wait time prediction value for each product registration device on the basis of the number of shopping baskets; the product quantity estimating unit 14 detects the shopping baskets, and estimates the quantity of products held by each person lined up at each product registration device; the wait time estimating unit 18 calculates the wait time prediction value for each product registration device on the basis of the quantity of products held by each person lined up at each product registration device.
Visa international service association secures patent on lines prediction model. (2020) teaches a system and method for estimating wait times at various resource providers based on transaction information submitted to a processing network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623